Exhibit 10.37

 

Amendment No. 1

to the

Stock Yards Bancorp 2015 Omnibus Equity Compensation Plan

 

This is Amendment No. 1 to the Stock Yards Bancorp 2015 Omnibus Equity
Compensation Plan (the “Plan”), which amendment shall be effective as of March
21, 2017, the date that it is approved by the Board of Directors of the Company
(“Effective Date”).

 

Recitals

 

 

A.

Stock Yards Bancorp, Inc. (the “Company”) maintains the Plan and has reserved
the right to amend the Plan from time to time, subject to the approval of the
shareholders or participants for certain types of amendments.

 

 

B.

The Company desires to amend the Plan to increase the amount of shares of
Company Stock (as that term is defined in the Plan) that may be withheld to
satisfy the Company’s tax withholding obligation up to an amount that does not
exceed the maximum applicable withholding tax rate for federal, state, and local
tax liabilities.

 

Amendment

 

Now, therefore, the Plan is hereby amended as follows:

 

 

1.

As of the Effective Date, Section 14.2 of the Plan is amended to read in its
entirety as follows:

 

14.2     Election to Withhold Shares. If the Committee so permits, shares of
Company Stock may be withheld to satisfy the Company’s tax withholding
obligation with respect to Grants paid in Company Stock at the time such Grants
become taxable, up to an amount that does not exceed the maximum applicable
withholding tax rate for federal (including FICA), state, and local tax
liabilities.

 

 

In witness whereof, a duly authorized officer of the Company has caused this
Amendment No. 1 to be executed as of the Effective Date.

 

 

Stock Yards Bancorp, Inc.

 

By: /s/ David P. Heintzman                                     

 

Printed: David P. Heintzman

 

Title: Chairman and Chief Executive Officer